DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0019], line 15, 15, “detector” before “102” should be replaced by --detectors--.
Paragraph [0019], line 16, “detector” before “102” should be replaced by --detectors--.
Paragraph [0019], lines 18-19, “each of the detector units” before “114” should be replaced by --a detector unit--.
Paragraph [0019], line 19, --movable-- should be inserted before “detector carrier 116”.
Paragraph [0019], lines 20-21, “each of the detector units” before “114” should be replaced by --a detector unit--.
Paragraph [0019], lines 21-22, --movable-- should be inserted before “detector carrier 116”.
Paragraph [0019], line 23, --movable-- should be inserted before “detector carrier 116”.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
4. (Proposed Amendments) The detector array of claim 1, wherein each of the plurality of adjustable imaging detectors further comprises a telescoping detector carrier, where each detector unit is respectively positioned at an end of each telescoping detector carrier nearest a first axis extending a length of the substantially rectangular aperture, and each telescoping detector carrier is configured to extend toward or retract from the first axis.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
6. (Proposed Amendments) The detector array of claim 1, wherein 
a first axis is located at a center of the substantially rectangular aperture, the first axis extending a length of the substantially rectangular aperture, and 
the annular gantry is configured for [[full]] a full rotation about the first axis.
Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities:  
11. (Proposed Amendments) The detector array of claim 1, wherein 
each detector unit comprises a pair of proximity detectors disposed opposite to one another, 
a first one of the pair of proximity detectors comprises a first optical sensor configured to project a light-emitting diode (LED) beam, 
a second one of the pair of proximity detectors comprises a second optical sensor configured to receive the LED beam, and 
upon an interruption of the LED beam by an interfering object, the detector unit is configured to retract and/or pivot away from the interfering object.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
17. (Proposed Amendments) The medical imaging system of claim 14, wherein the processing unit is further configured to: 
determine an angular resolution of the medical imaging data (a limitation recited in claim 14); and 
responsive to an insufficient angular resolution of the medical imaging data being determined: 
retract the subsets of detector units from the subject, 
shift each subset of the subsets of detector units relative to the subject by a resolution length, 
coordinate the subsets of detector units to move to a second position to receive further incoming radiation from the subject, and 
acquire further medical imaging data from the subsets of detector units based on the further incoming radiation.
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
18. (Proposed Amendments) A method for medical imaging, the method comprising: 
positioning a subject within a substantially rectangular aperture of an annular gantry, where each of a plurality of sides of an inner surface of the annular gantry circumscribing the substantially rectangular aperture is respectively configured with a subset of imaging detectors, each of the imaging detectors comprises a detector unit, each detector unit comprises an exchangeable collimator positioned adjacent to three rows of cadmium zinc telluride (CZT) modules, each exchangeable collimator is configured to receive and narrow incoming radiation from an area within the subject for each corresponding CZT module, and each row of CZT modules remains parallel to one of the plurality of sides of the inner surface of the annular gantry (a previously recited limitation) throughout the medical imaging; 
estimating an outer perimeter of the subject; 
translating the subsets of imaging detectors toward the estimated outer perimeter of the subject (a previously recited limitation); 
acquiring nuclear medicine (NM) imaging data based on the incoming radiation from the area within the subject (a previously recited limitation); and 
diagnosing a medical issue afflicting the area within the subject based on the NM imaging data.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
19. (Proposed Amendments) The method of claim 18, wherein 
each detector unit comprises a pair of optical sensors projecting a light-emitting diode (LED) beam therebetween, and 
the method further comprises:
responsive to any LED beam being obstructed by the subject, translating a corresponding detector unit away from the subject until the LED beam is unobstructed.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
20. (Proposed Amendments) The method of claim 19, wherein 
each detector unit comprises a pair of sliding-end contact sensors respectively coupled to the pair of optical sensors, and 
the method further comprises:
responsive to any LED beam being broken as a result of one of a corresponding pair of sliding-end contact sensors being contacted by the subject, translating a corresponding detector unit away from the subject until the one of the corresponding pair of sliding-end contact sensors returns to a default position.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a processing unit in claims 14-17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “an annular gantry” in lines 5-6, which renders the claim indefinite.  It is unclear whether the detector array further comprises an annular gantry.  See transitional phrases in MPEP § 2111.03 for more information.
Furthermore, it is noted that “the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed” in MPEP § 2111.04(II). If the detector array does not comprise an annular gantry, the wherein clause is considered as an intended use of the detector array.

Claim 14 recites a passive limitation “an exchangeable collimator” in line 7, which renders the claim indefinite.  It is unclear whether each detector unit comprises an exchangeable collimator.  See claim 13.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 18 recites a limitation “the subsets of imaging detectors” in line 12, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 19 recites a limitation “the LED beam” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 19 previously recites a limitation “any LED beam” in line 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 6 fail to set forth an additional structural limitation of the detector array.  See rejection of claims 1-13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bouhnik (U. S. Patent No. 11,406,335 B2) disclosed a nuclear-medicine imaging system comprising an adjustable detector array.
Zilberstein et al. (U. S. Patent No. 11,337,660 B2) disclosed a close-range tomographic scanning machine comprising safety mechanisms and methods.
Sachs (U. S. Patent No. 11,229,414 B2) disclosed a nuclear-medicine imaging system comprising an adjustable detector array.
Grobshtein et al. (U. S. Patent No. 11,151,758 B2) disclosed systems and methods for an enhancement of an image quality for a multi-head camera.
Steinfeld et al. (U. S. Patent No. 11,096,651 B2) disclosed systems and methods for mechanically calibrating a multi-detector of a nuclear-medicine imaging system.
Roth et al. (U. S. Patent No. 10,987,069 B2) disclosed nuclear-medicine tomography systems comprising detectors and methods.
Bouhnik et al. (U. S. Patent No. 10,932,746 B2) disclosed systems and methods for dynamic scanning with a multi-head camera.
Bouhnik et al. (U. S. Patent No. 10,761,224 B2) disclosed systems and methods for an improved sizing of a detector assembly.
Hermony (U. S. Patent No. 10,761,223 B1) disclosed systems and methods for multiple detector heads in a single arm or housing.
Bouhnik et al. (U. S. Patent No. 10,690,785 B2) disclosed systems and methods for nuclear-medicine imaging using sodium-based crystals.
Grobshtein et al. (U. S. Patent No. 10,656,291 B2) disclosed systems and methods for an enhancement of an image quality for out-of-focus regions for a multi-head camera.
Bouhnik et al. (U. S. Patent No. 10,575,802 B2) disclosed systems and methods for controlling a motion of detectors having moving detector heads.
Bouhnik et al. (U. S. Patent No. 10,492,745 B2) disclosed systems and methods for controlling a motion of detectors having moving detector heads.
Shahar et al. (U. S. Patent No. 10,481,285 B1) disclosed systems and methods for a determination of a depth of an interaction.
Carmi et al. (U. S. Patent No. 10,478,134 B2) disclosed systems and methods for improved diagnostics for nuclear-medicine imaging.
Levy et al. (U. S. Patent No. 10,478,133 B2) disclosed systems and methods for calibrating a nuclear-medicine imaging system.
Shahar (U. S. Patent No. 10,324,200 B2) disclosed systems and methods for an improved collimation sensitivity.
Peretz et al. (U. S. Patent No. 10,278,657 B2) disclosed a method and a system for performing an imaging scan of a subject.
Shahar et al. (U. S. Patent No. 10,247,834 B1) disclosed anodes for an improved detection of adjacent non-collected signal.
Levin et al. (U. S. Patent No. 10,188,358 B2) disclosed a system and a method for an estimation of a shape of a subject.
Shahar (U. S. Patent No. 10,145,964 B1) disclosed systems and methods for an improved collimation sensitivity.
Hefetz et al. (U. S. Patent No. 10,143,437 B2) disclosed systems and methods for dynamic scanning with a multi-head camera.
Grobshtein et al. (U. S. Patent No. 9,915,737 B2) disclosed systems and methods for imaging with a multi-head camera.
Bouhnik et al. (U. S. Patent No. 9,895,113 B2) disclosed systems and methods for planar imaging with detectors having moving detector heads.
Grobshtein et al. (U. S. Patent No. 9,579,072 B1) disclosed systems and methods for imaging with a multi-head camera.
Tsukerman et al. (U. S. Patent No. 9,144,411 B2) disclosed methods and systems for controlling a movement of detectors having multiple detector heads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884